Citation Nr: 0021018	
Decision Date: 08/10/00    Archive Date: 08/18/00

DOCKET NO.  99-07 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased (compensable) initial 
disability evaluation for service-connected status post right 
orchiectomy.

2.  Entitlement to service connection for status post 
reconstruction, anterior cruciate ligament, right knee.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from June 1986 to October 
1986 and from September 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.  That rating decision, in pertinent 
part, granted service connection for status post right 
orchiectomy and assigned thereto a noncompensable (0 percent) 
initial disability evaluation from July 1997.  It also denied 
service connection for status post reconstruction, anterior 
cruciate ligament, right knee. Thereafter, the appellant 
timely perfected his appeal as to both of these issues.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran is status post right orchiectomy.  However, 
the evidence since July 1997 demonstrates that his left 
testicle is functioning very well clinically, and his sperm 
count was noted as normal at 61 in February 1999.

3.  The veteran had a preexisting right knee disorder prior 
to his re-entry into active duty service in September 1990.

4.  The veteran's allegation of an inservice incurrence or 
aggravation of a right knee disorder is not proximate to 
combat.  

5.  Residuals of the veteran's preexisting right knee 
disorder did not increase in severity during his active duty 
service.


CONCLUSIONS OF LAW

1.  The criteria for a compensable disability rating for 
service-connected status post right orchiectomy, since July 
1997, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2000); 38 C.F.R. Part 4, including §§ 4.1, 4.2, 
4.115b, Diagnostic Code 7524 (1999).

2.  Status post reconstruction, anterior cruciate ligament, 
right knee, was not incurred in, or aggravated by, active 
military service.  38 U.S.C.A. §§ 101(16), 1101, 1110, 1112, 
1131, 1137 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  FACTUAL BACKGROUND

In this case, the veteran contends that he injured his right 
knee while stationed at Fort Benning, Georgia, in late 1990.  
He also claims entitlement to an increased (compensable) 
initial disability evaluation for his service-connected 
status post right orchiectomy.

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of the veteran's 
service personnel records revealed that he served on active 
duty in the United States Army from June 1986 to October 1986 
and from September 1990 to July 1991.

The veteran's initial enlistment examination, performed in 
May 1985, noted essentially normal findings throughout.  A 
statement of medical examination and duty status, Form DA 
2173, dated in March 1989, noted the veteran's complaints of 
groin pain after jumping out of a truck wearing tight pants.  
The report also noted that at the time of this injury the 
veteran was on active duty for training.

In October 1989, the veteran underwent a quadrennial 
examination.   The report of this examination noted 
essentially normal findings throughout.  A medical history 
report, dated in October 1989, noted that the veteran had a 
history of treatment for a strained testicle in 1989.  A 
statement of physical condition since last medical 
examination, dated in September 1990, noted that the veteran 
had his testicle removed in January 1990.  It also indicated 
that the veteran had experienced a disorder involving his 
bones and joints.  In that regard, the comment section stated  
"right knee twisted - on light duty at work."  A treatment 
summary letter, from D. P. Bhuta, M.D., dated in September 
1990, noted that the veteran was "not allowed to do heavy 
work & strenuous exercise." 

An inservice treatment report, dated in December 1990, noted 
the veteran's complaints of a twisted right knee, occurring 
two months earlier while he was stationed at Fort Benning, 
Georgia.  The report noted that he did not seek medical 
attention at that time, but that his right knee pain had been 
increasing.  Physical examination revealed a full range of 
motion, with positive patella apprehension sign with 
manipulation.  Ligaments were stable.  X-ray examination was 
negative for bony pathology.  The report concluded with an 
impression of chondromalacia patellae, right knee, and 
recommended motor strengthening exercises.

A Dental Patient's Medical History form, dated in January 
1991, noted that the veteran was receiving physical therapy 
for his left knee.  A statement of medical examination and 
duty status, dated in June 1991, noted that the veteran had 
twisted his left knee in November 1990 and that he "still 
experiences pain in the knee."  A treatment report, dated in 
June 1991, noted the veteran's complaints of left knee pain.  
A physical profile serial report, dated in June 1991, noted a 
diagnosis of possible partial anterior cruciate ligament 
(ACL) tear of the left knee.  X-ray examination of the left 
knee was positive for subpatellar effusion and revealed no 
fracture or dislocation.  In June 1991, the veteran's 
discharge examination was conducted.  The report of this 
examination noted findings of pain left knee, treated.  No 
abnormal findings regarding the veteran's right knee were 
noted.

In July 1997, the veteran filed his Application for 
Compensation or Pension, VA Form 21-526.  On his application 
from, the veteran indicated that he injured his right knee 
while stationed at Fort Benning, Georgia in 1990.  He also 
noted that he injured his right testicle during active duty 
training while stationed at Lexington, Kentucky during 1988.   
Where asked about civilian treatment for these conditions, 
the veteran listed treatment from D.P. Bhuta, M.D. and R. 
Burton, M.D.

Medical treatment reports, dated April 1989 to January 1990, 
were retrieved from D.P. Bhuta, M.D.  In January 1990, the 
veteran underwent a right orchiectomy and contralateral 
fixation of the right testicle.  The report noted that his 
left testicle was perfectly normal.  A follow-up treatment 
report, dated in January 1990, noted that there was "[n]o 
evidence of infection and the left testicle if [sic] felt to 
be completely normal.  There is some induration in the right 
scrotum which could be related to his surgery."  The report 
noted that he was advised to resume all his activities and 
return back to us if needed.  No subsequent treatment was 
indicated.  

Medical treatment records, dated January 1994 to September 
1994, were retrieved from R. Burton, M.D.  A treatment 
report, dated January 1994, noted that the veteran was "a 25-
year-old policeman," who "injured his right knee while 
chasing a burglar about three years ago.  He twisted it.   He 
had an effusion at that time.  He has continued to have 
problems with it, especially when he went to Saudi Arabia and 
also playing basketball."  The report concluded with an 
impression of torn anterior cruciate ligament, right knee, 
and possible torn meniscus.  In May 1994, the veteran 
underwent reconstruction of the right ACL.  A follow-up 
treatment report, dated in May 1994, noted that the veteran 
was doing quite well.  X-ray examination of the right knee 
revealed "excellent placement of the graft."  A treatment 
report, dated in July 1994, noted that the veteran was status 
post ACL reconstruction and that his knee looked great, with 
a full range of motion.  A follow-up treatment report, dated 
September 1994, noted that the veteran is "really having no 
problems.  We are going to release him to full activity and 
see him if he has further trouble."

In July 1998, a hearing was conducted before the RO.  At the 
hearing, the veteran testified that he originally twisted his 
right knee while stepping into a hole at Fort Benning, 
Georgia.  Following his original injury, the veteran 
indicated that he remained hospitalized for treatment for a 
period of three weeks.  The veteran also testified that "due 
to my injury I had to answer the phone through the whole 
tour, 8 months while I was in Saudi Arabia."   When asked 
about additional injuries to his right knee other than the 
incident at Fort Benning, the veteran stated, "[n]o, not, 
well, when I went in the hospital and stuff they wouldn't let 
me do anything else.  I was limited at what I could do."  See 
Personal Hearing Transcript, p. 4 (July 29, 1998).  In 
addressing his pre-service right knee injury, the veteran 
stated:

I didn't hurt my knee that bad.  All my 
knee did was like I just like a slight 
twist.  It swelled up because I was at 
work the next couple of days and the main 
reason why I did that because I had got 
such a run around trying to get my 
testicle operated on.

See Personal Hearing Transcript, p. 6 (July 29, 1998).  In 
addressing his service-connected status post right 
orchiectomy, the veteran indicated that this condition is 
painful from time to time and has had a negative impact on 
his marriage.  

In February 1999, a VA genitourinary examination was 
conducted.  The report of this examination noted that the 
veteran's condition was "pretty stable."  Physical 
examination of the testicular area revealed:

The left is functioning very well 
clinically with good size and testicular 
sensations.  No hernias detected 
bilaterally.  The groin area is not 
tender.  Right scrotal area with status 
post orchiectomy.  No abnormality 
detected.  Peripheral pulses are normal. 
Sensation and reflexes are intact.

A sperm count was performed and found to be normal at 61.  
The report concluded with a diagnosis of status post right 
post-traumatic orchiectomy, stable.

II.  ANALYSIS

Review of the appellant's claims requires the Board to 
provide a written statement of the reasons or bases for its 
findings and conclusions on material issues of fact and law.  
38 U.S.C.A. § 7104(d)(1) (West 1991).  The statement must be 
adequate to enable a claimant to understand the precise basis 
for the Board's decision, as well as to facilitate review by 
the United States Court of Appeals for Veterans Claims.  See 
Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Masors v. 
Derwinski, 2 Vet. App. 181, 188 (1992).  To comply with this 
requirement, the Board must analyze the credibility and 
probative value of the evidence, account for evidence that it 
finds to be persuasive or unpersuasive, and provide reasons 
for rejecting any evidence favorable to the appellant.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table); Gabrielson v. 
Brown, 7 Vet. App. 36, 39-40 (1994).  Furthermore, as the 
Court has pointed out, the Board may not base a decision on 
its own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  See Colvin v. Derwinski, 
1 Vet. App. 171, 175 (1991).

Once the evidence is assembled, the Secretary is responsible 
for determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  See also Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).


A.  Increased Disability Rating for Service-Connected Status 
Post Right Orchiectomy

The veteran's claim for an increased initial disability 
evaluation for his service-connected status post right 
orchiectomy is "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  The initial assignment of 
a disability rating following the award of service connection 
is part of the original claim, and the United States Court of 
Appeals for Veterans Claims (Court) has held that when a 
claimant is awarded service connection for a disability and 
subsequently appeals the initial assignment of a rating for 
that disability, the claim continues to be well grounded as 
long as the rating schedule provides for a higher rating and 
the claim remains open.  Shipwash v. Brown, 8 Vet. App. 218 
(1995).  All relevant facts have been properly developed and 
no further assistance to the veteran is required to comply 
with the duty to assist mandated by 38 U.S.C.A. § 5107(a).  

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
noted, in pertinent part, that there is a "distinction 
between an original rating and a claim for an increased 
rating" and that this distinction "may be 
important . . . in terms of determining the evidence that can 
be used to decide whether the original rating on appeal was 
erroneous . . . ."  Fenderson, at 126. 

Fenderson held that the rule articulated in Francisco v. 
Brown did not apply to the assignment of an initial rating 
for a disability following an initial award of service 
connection for that disability.  Fenderson, 12 Vet. App. at 
126; Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In 
Francisco, the Court held that although VA regulations 
require review of the entire recorded history of a disability 
by the adjudicator to ensure a more accurate evaluation, the 
regulations do not give past medical reports precedence over 
current medical findings, and when an increase in the 
disability rating is at issue, the present level of the 
veteran's disability is the primary concern.  In Fenderson, 
however, the Court held that when a veteran appealed the 
initial rating assigned for a disability, "staged" ratings 
could be assigned for separate periods of time based on the 
facts found.  Fenderson, at 126.

Based upon this distinction, the Court held that the RO had 
never properly provided the appellant with a statement of the 
case (SOC) concerning an issue, as the document addressing 
that issue "mistakenly treated the right-testicle claim as 
one for an '[i]ncreased evaluation for service[-]connected ... 
residual of surgery to right testicle' ... rather than as a 
disagreement with the original rating award, which is what it 
was."  Fenderson, at 132 (emphasis in original).  The Court 
then indicated that "this distinction is not without 
importance in terms of VA adjudicative actions," and 
remanded the matter for the issuance of a SOC.  Id.

The RO in this case identified the increased initial rating 
issue on appeal as the evaluation of a service-connected 
status post right orchiectomy, rather than as a disagreement 
with the original rating award for this condition.  However, 
the RO's statement of the case (SOC), dated in June 1998, and 
supplemental SOC, dated in April 1999, provided the appellant 
with the appropriate, applicable law and regulations and an 
adequate discussion of the basis for the RO's assignment of 
an initial disability evaluation.  Moreover, the veteran's 
written brief presentation, dated in July 2000, specifically 
noted the significance of the Court's holding in Fenderson v.  
West and presented argument in that regard.  Consequently, 
the Board sees no prejudice to the appellant in 
recharacterizing this issue to properly reflect the 
appellant's disagreement with the initial disability 
evaluation assigned to his service-connected status post 
right orchiectomy.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. Part 4 (1999).  The disability ratings evaluate the 
ability of the body to function as a whole under the ordinary 
conditions of daily life, including employment.  Evaluations 
are based on the amount of functional impairment; that is, 
the lack of usefulness of the rated part or system in self-
support of the individual.  38 C.F.R. § 4.10 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (1999).  "In every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met."  38 C.F.R. § 4.31 (1999).

The veteran is currently assigned a noncompensable (0 
percent) disability evaluation for his service-connected 
status post right orchiectomy.  Under the applicable 
diagnostic criteria as provided in the rating schedule, 
Diagnostic Code 7524 provides for a noncompensable evaluation 
when there is the removal of one testis.  A 30 percent 
evaluation is for assignment when there is removal of both 
testes.

In the alternative, the undersigned notes that Diagnostic 
Code 7523 provides a noncompensable evaluation when there is 
complete atrophy of one testis.  A 20 percent rating is for 
assignment when there is complete atrophy of both testes. 

As noted above, the noncompensable evaluation currently in 
effect is consistent with the service-connected loss of one 
testicle, where the other (nonservice-connected) testicle is 
shown to be functioning. 38 C.F.R. Part 4, Code 7524 (1999). 
An evaluation in excess of that would be indicated only were 
it to be shown that the veteran was suffering from the loss 
or loss of function of his other (nonservice-connected) 
testicle.  The medical evidence of record indicates that the 
veteran is currently status post right orchiectomy (removal 
of the right testicle).  However, the medical evidence of 
record demonstrates no loss of function of the veteran's 
remaining left testicle.  The report of the veteran's most 
recent VA genitourinary examination, performed in February 
1999, noted that his left testicle was functioning normally, 
that his groin area was non-tender, and that his sperm count 
was normal.  A prior treatment report, dated in January 1990, 
also noted that the veteran's left testicle was perfectly 
normal.  Accordingly, the veteran's claim for an increased 
initial disability evaluation for the veteran's service-
connected status post right orchiectomy must be denied.

In reaching the above conclusion, consideration has been 
given to the potential application of the various provisions 
of 38 C.F.R. Parts 3 and 4, whether or not the appellant 
raised them.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In this case, the Board finds that the preponderance of the 
evidence is against the assignment of a compensable rating 
for the veteran's service-connected status post right 
orchiectomy at any time since July 1997.  The Board has 
carefully reviewed the entire record in this case; however, 
the Board does not find the evidence to be so evenly balanced 
that there is any doubt as to any material issue. 38 U.S.C.A. 
§ 5107. 38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.114 and Diagnostic Codes 7338 and 7803, 7804, 7805 
(1999).

The Board notes that 38 C.F.R. 4.115b, Diagnostic Code 7524, 
explicitly provides for a review for entitlement to special 
monthly compensation under 38 C.F.R. 
§ 3.350.  However, the RO's March 1998 rating decision 
separately considered and granted entitlement to special 
monthly compensation under this provision.  

B.  Service Connection for Status Post Reconstruction, 
Anterior Cruciate Ligament, Right Knee

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 101(16), 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1999).

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1999).  
Establishing direct service connection for a disability that 
has not been clearly shown in service requires the existence 
of a current disability and a relationship or connection 
between that disability and a disease contracted or an injury 
sustained during service.  38 U.S.C.A. § 1131 (West 1991); 38 
C.F.R. § 3.303(d) (1999); Cuevas v. Principi, 3 Vet. App. 
542, 548 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  
38 C.F.R. § 3.306(a) (1999).  Clear and unmistakable evidence 
(obvious or manifest) is required to rebut the presumption of 
aggravation where the preservice disability underwent an 
increase in severity during service.  This includes medical 
facts and principles, which may be considered to determine 
whether the increase is due to the natural progress of the 
condition.  38 C.F.R. § 3.306(b) (1999).  

The usual effects of medical and surgical treatment in 
service, having the effect of ameliorating disease or other 
conditions incurred before enlistment, including 
postoperative scars, absent or poorly functioning parts or 
organs, will not be considered service-connected unless the 
disease or injury is otherwise aggravated by service.  
38 C.F.R. § 3.306(b)(1) (1999).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation. Such a 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]." Murphy v. Derwinski, 1 
Vet. App. 78, 81 (1990).  

Generally, for a service-connection claim to be well grounded 
a claimant must submit evidence of each of the following: (1) 
medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances lay evidence, of 
inservice incurrence or aggravation of a disease or injury; 
and (3) medical evidence of a nexus between the asserted 
inservice injury or disease and the current disability. See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); see also Elkins 
v. West, 12 Vet. App. 209, 213 (1999) (en banc) (citing 
Caluza, supra, and Epps v. Gober, 126 F.3d 1464, 1468 (Fed. 
Cir. 1997) (expressly adopting definition of well-grounded 
claim set forth in Caluza, supra), cert. denied sub nom. Epps 
v. West, 524 U.S. 940, 118 S. Ct. 2348, 141 L. Ed. 2d 718 
(1998) (mem.)).  Alternatively, either or both of the second 
and third Caluza elements can be satisfied, under 38 C.F.R. § 
3.303(b) (1999), by the submission of (a) evidence that a 
condition was "noted" during service or during an applicable 
presumption period; (b) evidence showing post service 
continuity of symptomatology; and (c) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post service symptomatology. See Savage v. 
Gober, 10 Vet. App. 488, 495-97 (1997).  The credibility of 
the evidence presented in support of a claim is generally 
presumed when determining whether it is well grounded. See 
Elkins, 12 Vet. App. at 219 (citing Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995)). 

The veteran contends, in essence, that he incurred or 
aggravated a right knee disorder during his active duty 
service.  The determinative issues presented by this claim 
are: (1) whether the veteran incurred, or aggravated, a right 
knee disorder during service; (2) whether he has a current 
disability; and, if so, (3) whether the current disability is 
etiologically related to his active military service.  The 
Board concludes that medical evidence is needed to lend 
plausible support for all of the issues presented by this 
case because they involve questions of medical fact requiring 
medical knowledge or training for their resolution.  Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno v. 
Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet. App. 492, 494-95 (1992).  The Board also notes that the 
veteran's alleged injury was not incurred during combat.  In 
this regard, the veteran has alleged that his right knee 
disorder was incurred while he was stationed at Fort Benning, 
Georgia.  Accordingly, the presumptive provision of 
38 U.S.C.A. § 1154(b) is not applicable in this matter.

		

i.	Right Knee Disorder Existed Prior to Service

Generally, veterans are presumed to have entered active 
service in sound condition as to their health except for 
defects noted at the time of examination for entrance into 
service.  38 U.S.C.A. § 1111 (West 1991); See Bagby v. 
Derwinski, 1 Vet. App. 225, 227 (1991).  The law provides 
that every veteran shall be taken to have been in sound 
condition when examined, accepted, and enrolled for service, 
except as to defects, infirmities or disorders noted at the 
time of examination, acceptance and enrollment, or where 
clear and unmistakable evidence demonstrates that the injury 
or disease existed before acceptance and enrollment and was 
not aggravated by such service.  38 U.S.C.A. §§ 1111, 1137 
(West 1991); 38 C.F.R. § 3.304(b) (1999).  The presumption of 
soundness attaches only where there has been an induction 
examination in which the later complained of disability was 
not detected.  Crowe v. Brown, 7 Vet. App. 238, 245 (1994); 
Bagby, 1 Vet. App. at 227.

The presumption of soundness may be rebutted by clear and 
unmistakable evidence that an injury or disease existed prior 
to service.  38 U.S.C.A. § 1111; 38 C.F.R. § 3.304(b).  The 
burden of proof is on VA to rebut the presumption by 
producing clear and unmistakable evidence that an injury or 
disability existed prior to service.  Kinnaman v. Principi, 4 
Vet. App. 20, 27 (1993).

Initially, the Board notes that the veteran underwent a 
quadrennial physical examination in October 1989.  
Thereafter, a statement of physical condition since last 
medical examination, AL-STARC Form # 11-1, was completed in 
September 1990.  The Board shall accept these two documents 
as a sufficient induction examination for the veteran's 
second period of service beginning in September 1990.  
However, for the reasons indicated below, the Board concludes 
that the veteran is not entitled to the presumption of 
soundness in this matter.

After a thorough review of the evidence of record, the Board 
concludes that the veteran had a preexisting right knee 
disorder at the time he entered into active duty service in 
September 1990.  The presence of this preexisting injury is 
noted on his September 1990 statement of physical condition 
since last medical examination.  Specifically, that report 
noted that the veteran had previously twisted his right knee 
at work and that he was currently "on light duty at work."  
Thus, the veteran was noted to have a preexisting right knee 
disorder, which impaired his ability to pursue his 
occupation, at the time of his entry into active duty 
service.  Given the notation of this preexisting right knee 
disorder, the veteran is not entitled to the presumption of 
soundness. 38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 
3.304(b) (1999).

Even if the presumption of soundness were applicable, clear 
and unmistakable evidence shows that the veteran had a right 
knee disorder prior to his entry into active duty service and 
the presumption of soundness would have been rebutted.  A 
treatment summary letter, from D. P. Bhuta, M.D., dated in 
September 1990, noted that the veteran was "not allowed to do 
heavy work & strenuous exercise."  At the July 1998 hearing 
before the RO, the veteran testified that he incurred a 
twisting injury to his right knee prior to service, which was 
manifested by swelling. See Personal Hearing Transcript, p. 6 
(July 29, 1998).  A treatment report from R. Burton, M.D., 
dated in January 1994, noted that the veteran was "a 25-year-
old policeman," who "injured his right knee while chasing a 
burglar about three years ago.  He twisted it.   He had an 
effusion at that time.  He has continued to have problems 
with it."  Thus, the veteran is positively shown to have 
experienced significant residuals from his preservice right 
knee injury.  Accordingly, clear and unmistakable evidence 
shows that the veteran had a right knee disorder prior to his 
entry into active duty service.

	ii.	Aggravation of Right Knee Disorder

A preexisting injury or disease will be considered to have 
been aggravated by active military, naval, or air service, 
where there is an increase in disability during such service, 
unless there is a specific finding that the increase in 
disability is due to the natural progress of the disease.  38 
C.F.R.  3.306(a) (1999).  This "presumption of aggravation" 
applies only when preservice disability increases in severity 
during service.   Beverly v. Brown, 9 Vet. App. 402, 405 
(1996). 

Whether a disability underwent an increase in severity during 
service is determined based on all the evidence of record 
pertaining to the manifestations of the disability before, 
during and after service.  38 C.F.R. § 3.306(b) (1999).  
Clear and unmistakable  evidence (obvious or manifest) is 
required to rebut the presumption of aggravation where the 
preservice disability underwent an increase in severity 
during service.  38 C.F.R. 3.306(b).  It is VA's burden to 
rebut the presumption of in-service aggravation.  Laposky v. 
Brown, 4 Vet. App. 331, 334 (1993).

"Temporary or intermittent flare-ups during service of a 
preexisting injury or disease are not sufficient to be 
considered 'aggravation in service' unless the underlying 
condition, as contrasted to symptoms, is worsened."  See 
Hunt v. Derwinski, 1 Vet. App. 292, 297 (1991).

After a thorough review of the veteran's claim file, the 
Board concludes that the medical evidence of record does not 
show an increase in severity of the veteran's preexisting 
right knee disorder during service.  A review of the 
veteran's service medical records revealed a single incident 
of treatment for right knee pain.  The December 1990 
treatment report concluded with an impression of 
chondromalacia patellae, right knee, and recommended motor 
strengthening exercises.  While the veteran claims 
significant inservice treatment for his right knee disorder, 
no other treatment records relating to treatment of the right 
knee were indicated.  There is also no evidence of any 
subsequent serious injuries or accidents to the veteran's 
right knee during service.  In his testimony, the veteran 
testified that he had no other injuries to his right knee, 
other than the incident at Fort Benning, Georgia.  See 
Personal Hearing Transcript, p. 4 (July 29, 1998).  In June 
1991, the veteran's discharge examination was conducted.  The 
report of this examination noted findings of pain in the left 
knee.  No abnormal findings regarding the veteran's right 
knee were noted.  Following his discharge from the service, 
the first post service treatment for a right knee disorder 
was not until January 1994, over three years after the 
veteran's discharge from the service.  The January 1994 
treatment report also noted an impression of torn anterior 
cruciate ligament, right knee.  The inservice treatment 
report, dated in December 1990 treatment report, indicated 
that the veteran's ligaments were stable.

The Board concludes that the available evidence of record 
regarding the veteran's right knee disorder before, during 
and after his final service period does not support a finding 
that the underlying disorder became more severe during 
service.  The finding of no increase in severity is further 
evidenced by the lack of significant treatment during 
service, as well as by the lack of post service evidence of a 
right knee disorder until three years after separation.  
Accordingly, the veteran's right knee disorder was not 
aggravated during his military service.

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's claim 
for service connection for status post reconstruction, 
anterior cruciate ligament, right knee.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303 (1999). 


ORDER

The appeal is denied.


		
	M. G. MAZZUCCHELLI
	Acting Member, Board of Veterans' Appeals



 

